Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2021 has been entered.
 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2 and 5-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1, 17 and 19 recite “the melt blown web has an air permeability of less than 1364 mm/s when produced from melt blown fiber at a melt temperature of 270 degrees Celsius.” Support for such a limitation is not found in the specification as originally filed. While support is found in comparitive example 1 which has air permeability of 1364 mm/s, support does not exist 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 and 11 recite “the polypropylene composition”. It is unclear exactly what Applicant is referring to as it is unclear if Applicant is referring to the first polypropylene or the second polypropylene. For purposes of examination, Examiner has treated the limitation to be indicative of the first polypropylene or the second polypropylene. Applicant is advised to take corrective action. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 5-11 and 13-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Datta et al. (PG Pub. 2009/0053959).
Regarding claims 1, 17 and 19, Datta et al. teach an article comprising a melt blown web comprising melt blown fibers comprising a polypropylene composition comprising a first polypropylene having the claimed molecular weight Mw including 10-60 kg/mol and a second polypropylene wherein the mixture consisting of the first polypropylene and the second polypropylene has a melt flow rate (MFR2
Regarding claims 2 and 5, Datta et al. are silent regarding the claimed molecular weight. However, given Datta et al. teach such a similar melt flow rate of the mixture, the claimed molecular weight is necessarily inherent as melt flow rate is known to an indication of molecular weight. 
Regarding claims 6-7, the amount of the first polypropylene and the second polypropylene makes up at least 80 wt % of the polypropylene composition and also make up at least 80 wt % of together of the melt blown fiber [Abstract]. 
Regarding claim 8, the weight ratio between the first polypropylene and the second polypropylene is in the claimed range [Abstract]. 
Regarding claim 9, Datta et al. teach molecular weight of the first polypropylene is in the claimed range. As set forth in the rejection of claim 2, Datta et al. are silent regarding the claimed molecular weight. However, given Datta et al. teach such a similar melt flow rate of the mixture, the claimed molecular weight is necessarily inherent as melt flow rate is known to an indication of molecular weight. Therefore, the ratio of the weight molecular weight of the mixture to the weight molecular weight of the first polypropylene is in the claimed range. 
Regarding claim 10, Datta et al. teach the first polypropylene has a molecular weight distribution in the claimed range [0064 and 0236-0238]. 
Regarding 11, the polypropylene has the claimed melting temperature [0110]. 
Regarding claim 13, the weight molecular weight of the second polypropylene is higher than the weight molecular weight of the first polypropylene wherein the weight molecular weight of the second polypropylene is in the claimed range. 
Regarding claim 14, the second polypropylene has the claimed comonomer content as homopolymers are taught. 
Regarding claim 15, the first polypropylene has the claimed comonomer content as homopolymers are taught.
Regarding claim 16, the fibers have the claimed fiber diameter [Figure 3]. 
Regarding claim 18, the melt blown web is taught as within the claimed range [Table 5]. 
Regarding claim 20, the article includes filter media, diapers, sanitary napkins, panty liner, incontinence products for adults, surgical drape, protective clothing, surgical gown, and surgical wear. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Datta et al. (PG Pub. 2009/0053959).
Regarding claim 12, Datta et al. is silent regarding the claimed xylene cold soluble fraction. However, it would have been obvious to one of ordinary skill in the art to arrive at the claimed xylene cold soluble fraction in order to affect the properties of the polymer. 
Regarding claim 15, the first polypropylene has the claimed comonomer content as homopolymers are taught and it would have been obvious to one of ordinary skill in the art to arrive at the claimed xylene cold soluble fraction in order to affect the properties of the polymer.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116.  The examiner can normally be reached on Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/Shawn Mckinnon/Examiner, Art Unit 1789